ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that NICHOLAS A. MINA of JERSEY CITY, who was admitted to the bar of this State in 1988, who was thereafter temporarily suspended from practice by consent on October 30,1990, and who remains suspended at this time, be disbarred for the knowing misappropriation of trust funds, in violation of RPC 1.15(a) and RPC 8.4(c);
And respondent having failed to appear on the return date of the Order to Show Cause in this matter;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and NICHOLAS A. MINA is hereby disbarred and that his name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that NICHOLAS A. MINA be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that NICHOLAS A. MINA comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that NICHOLAS A. MINA reimburse the Disciplinary Oversight Committee for appropriate administrative costs; and it is further
ORDERED that the Office of Attorney Ethics cause this Order to be published in two consecutive issues of a newspaper of general circulation in Hudson County.